Case 1:20-cv-00040-LG-RPM Document 69 Filed 04/30/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DIVISION
NED ROBINSON and
LINDA C. ROBINSON PLAINTIFFS
v. CAUSE NO. 1:20CV40-LG-RPM

ACTION RESOURCES, LLC,
and DEMETRIUS A. SMITH DEFENDANTS

ORDER GRANTING DEFENDANTS MOTION FOR JUDGMENT
ON THE PLEADINGS AS TO CLAIMS OF INDEPENDENT
NEGLIGENCE AND PUNITIVE DAMAGES
THIS CAUSE came before Court on Defendants’ 12(c) Motion for Judgment on the
Pleadings as to Claims of Independent Negligence and Punitive Damages. [Doc. 59]. The
Court, having been informed that Plaintiffs have confessed the Motion, hereby finds that the
Motion is well-taken and should be granted.
IT IS THEREFORE ORDERED that Counts VI' (Negligence); VII (Negligence Per
Se), and VIII (Gross Negligence) as to Defendant Action Resources are hereby dismissed with
prejudice. Further, Count II (Gross Negligence) as to Defendant Smith is also dismissed with
prejudice. The remaining case will proceed as a claim of simple negligence.

In accordance with Federal Rule of Civil Procedure 54(b), this Court directs entry of final

judgment on the abovementioned Counts and expressly finds that there is no just reason for the

SO ORDERED AND ADJUDGED this the TE
Z
UNI'PED un “tC JUDGE

! Count VI [sic] Vicarious Liability is not dismissed.

delay.

 

 

 

 
Case 1:20-cv-00040-LG-RPM Document 69

Agreed as to form and substance:

/s Nicole Huffman
Nicole C. Huffman (MSB #101457)

Brent D. Anderson — pro hac vice
Sonia E. Johnson — pro hac vice
Attorneys for Defendants

Andrew K. Nicolas

Stephen W. Mullins

Andrew K. Nicolas — pro hac vice
Andrew B. Ezell — pro hac vice
Attorneys for Plaintiffs

Filed 04/30/21 Page 2 of 2
